Citation Nr: 0002928	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  99-18 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1998, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied his claim of 
entitlement to service connection for residuals of a right 
hand injury.  The veteran subsequently perfected an appeal of 
that decision.  A video conference hearing on this claim was 
held on December 16, 1999, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).


FINDINGS OF FACT

1.  The veteran currently has a surgical scar on his right 
hand with weakened grip strength.

2.  At discharge the veteran had a two inch surgical scar on 
right hand, indicated to be possible old osteomyelitis.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right hand injury is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran's complete service medical records are not in the 
file, only photocopies of his entrance and separation 
examination reports.  These reports indicate that his upper 
extremities were normal at entrance into service, but that at 
discharge he had a two inch scar on his right hand, and his 
hand was noted to have had "surgical correction" with a 
lesion over the meta-carpal bone, "possible old 
osteomyelitis."  He was noted at that time to have full 
range of motion in his right hand.  This evidence is in 
keeping with the veteran's testimony at a hearing before a 
member of the Board wherein he testified that he injured his 
hand in basic training in 1972, had trouble with it 
approximately a year later while stationed at Okinawa, Japan, 
and ended up having surgery on the right hand to correct the 
problem at the Air Force Base Hospital on Okinawa in 1973 or 
1974.  

He testified that he was recently treated at a VA medial 
facility, but these records were also not in the claims file.  
Nonetheless, the veteran is competent to observe and note a 
disability such as a surgical scar, and weakened grip 
strength, which are the disabilities identified by the 
veteran.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
The veteran further testified that he has not had intervening 
injuries to his right hand since discharge from service.

Given this evidence, the Board finds that the veteran has 
presented a well-grounded claim of entitlement to service 
connection for residuals of a right hand injury.


ORDER

The claim of entitlement to service connection for residuals 
of a right hand injury is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
residuals of a right hand injury is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

At his December 1999 hearing before a member of the Board the 
veteran testified that he had been treated at a VA medical 
facility.  These records are not in the claims file and 
should be obtained.  Furthermore, the RO should attempt to 
obtain treatment records pertaining to the veteran from the 
Air Force Base Hospital in Okinawa, Japan, for the years 
1973-74, and should make additional attempts to obtain his 
records from the National Personnel Records Center, including 
his personnel records, morning reports, or other 
documentation which might indicate further detail of his 
treatment in service.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Additionally, the RO should schedule the veteran for a VA 
examination of his right hand and have the examiner render an 
opinion as to the current disability of the hand, and whether 
any current disability is due to his injury and surgery in 
service.  Due to the veteran's belief that he suffered a 
fracture of the right hand in service, x-rays of the right 
hand should be taken and the results explained in the 
examination report.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  
Specifically, the RO should ask the 
veteran to identify the VA medical 
facility where he had x-rays taken of his 
right hand.

2.  Upon receipt of the veteran's 
identification of the appropriate VA 
medical facility, the RO should contact 
that facility and have them forward all 
treatment records pertaining to the 
veteran to the RO.

3.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and again request the 
veteran's service medical records, 
including his personnel records and any 
morning reports.  If additional paperwork 
is required to complete this request, 
this paperwork should be obtained by the 
RO, completed, and sent to the NPRC.

4.  The RO should also contact the United 
States Marine Corps Historical Center, in 
Washington, D.C. and request that they 
forward any medical records they may have 
pertaining to the veteran's unit, such as 
sick reports or morning reports detailing 
sick unit members.

5.  The RO should also contact the Air 
Force Base Hospital, at Okinawa, Japan, 
and attempt to obtain the veteran's 
treatment records for the period from 
1973 to 1974 directly from them.

6.  Upon completion of the above actions, 
the RO should schedule the veteran for an 
examination of his right hand.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide opinions as to the 
presence or absence of any current 
disability, particularly grip weakness, 
and should render an opinion as to 
whether any current right hand disability 
is etiologically related to the veteran's 
active service and/or the result of 
trauma or surgery therein.  Additionally, 
x-rays of the veteran's right hand should 
be taken, and the results explained in 
the examination report, including any 
possible relationship between the 
findings, if any, and events during the 
veteran's period of active service.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

7.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



